



Exhibit 10.3
January 10, 2019
Luc VOLATIER
 
This entire offer letter is subject to the Coty Board validation




Dear Luc,


I am pleased to welcome you to Coty Services UK. (“Coty”).


This letter serves to confirm the terms of your offer. Your place of employment
will be the Coty Geneva office, Chemin Louis-Hubert, 1-3 - 1213
Petit-Lancy provided, however, that within the normal course of your duties, you
may be required to travel or relocate in accordance with business needs.
TITLE AND REPORTING
You will be appointed to the role of Chief Global Supply Chain
Officer, reporting to the Chief Executive Officer. You will be member of the
Executive Committee of Coty.
EFFECTIVE DATE
You will commence employment in this role at the latest on January 14th,
2018 (the “Effective Date”).
ANNUAL BASE SALARY
You will receive an annual base salary of CHF 650,000, payable in accordance
with Coty’s payroll practices and applicable law.
EMPLOYEE BENEFITS
You will be eligible for enrollment in Coty’s benefits plans and programs in
effect from time to time for employees generally, subject to the terms and
conditions of such plans and programs. Further information regarding these plans
and programs will be provided to you on the Effective Date. Coty reserves the
right to amend, modify or terminate any of its employee benefit plans or
programs at any time and for any reason.
ANNUAL BONUS
You will be eligible to participate in Coty’s Annual Performance Plan (the
“APP”) with a target award of 70% of your annual base salary. The APP is
designed to forge a powerful connection between your and the business’s
performance and results, and your rewards. Through the APP, you can earn up to
360% of your target award based on business performance. On or around the
Effective Date, you will receive further information regarding the APP. Your
participation will be subject to the terms of the APP and contingent upon your
entry into the attached restrictive covenant agreement. Your awards will be
subject to discretionary review and approval of Coty’s Board of Directors. An
APP brochure is attached for preview.
EQUITY & LONG-TERM INCENTIVE PLAN
You will be eligible to participate in the Coty Equity & Long-Term Incentive
Plan (the “ELTIP”) in accordance with its terms. All equity grants are subject
to discretionary review and approval of Coty’s Board of Directors. An ELTIP
brochure is attached for preview. The annual ELTIP plan is 1 M USD with an
initial grant of 1.5 M USD in the first 2 months of your appointment.






--------------------------------------------------------------------------------





COTY OWNERSHIP PROGRAM
You will be invited to participate in the Coty ownership plan, the Elite program
with target investment up to 5 M USD. Further details will be made available on
or after the Effective Date.
COMPANY CAR


You will be provided with use of a company car or a car allowance in accordance
with Coty’s policies in the United Kingdom.
VACATION
You will accrue vacation days pursuant to Coty’s standard vacation policies for
its employees as in effect from time to time.
RELOCATION
SERVICES
Consistent with the International Transfer Policy "ITP", the Company will
provide the following relocation services:
Relocation Allowance: The Company shall pay you a relocation allowance, equal to
one twelfth of your annual gross base salary, i.e CHF 54,167 subject to all
applicable taxes and withholdings. The purpose of this allowance is to fully
compensate all issues or concerns not otherwise dealt with in this Offer Letter.
It will be paid to you on the next payroll cycle following your physical
relocation, according to the local payroll practices in Geneva.
If you voluntarily cancel your move or resign within twelve (12) months of your
Effective Date, you will be required to reimburse the Company for the total
amount of the relocation allowance perceived, in net of social charges and
taxes.
Shipment of Household Goods: The Company will pay all reasonable costs of
relocating your household goods from Amsterdam to Geneva using the most cost
efficient mode available. The shipment will be organized through the preferred
relocation agent, as determined globally by the Company. Note that any shipment
of bulky or heavy items, alcoholic beverages or items prohibited by customs, as
well as pets, plants, pianos, vehicles … will not be covered by the Company.
Temporary living: The Company shall reimburse you upon your arrival for the
reasonable costs associated with your temporary housing expenses for a maximum
of thirty (30) days. Temporary living may be used prior to your move to Geneva,
provided the maximum of days is not exceeded. Living expenses (meals and sundry
expenses…) will not be covered by the Company. The temporary housing will be
directly organized through the preferred relocation agent, as determined
globally by the Company. 
Housing assistance: The Company will provide reasonable assistance with securing
accommodation for you and your family in the area of Geneva, upon your arrival,
with the local relocation agency. The Company will also reimburse you for the
agency fees associated with securing an accommodation in the area of London.
Reimbursement will be made via an expense report with appropriate receipts.
Work papers and visa: The Company will pay the expense associated with securing
the appropriate visa documents and work papers for you.
Tax Assistance: You are personally responsible for the taxes associated with
your income, and expressly exempt the Company and any related companies from any
tax or related claims that may arise. The Company will make available to you,
and pay the expense of a tax consultant (currently PricewaterhouseCoopers - PwC)
for any reasonable tax preparation assistance required for your tax declarations
in the Switzerland for the 2018/2019 and 2019/2020 tax year. Should your
employment be terminated during this period, the tax assistance would cease on
the termination date.








--------------------------------------------------------------------------------





CONFIDENTIALITY
You will not, during your employment with Coty or at any time thereafter,
directly or indirectly disclose or use, for your own benefit or the benefit of
any third party, any information disclosed to or acquired, developed, learned or
known by you as a result of or in connection with your employment with Coty,
that is not generally known in the industry in which Coty and its affiliates are
engaged or ascertained from public or published information, about Coty and its
affiliates (including without limitation its business, products, processes,
systems and services, in existence or under development), its customers, vendors
and suppliers (“Confidential Information”). You acknowledge that, because
Confidential Information is extremely valuable, Coty and its affiliates take
appropriate measures to maintain its confidentiality, and that you have an
obligation to safeguard and protect Confidential Information from disclosure and
use. You agree not to take with you any documents, materials or things that
embody or contain Confidential Information when you leave Coty, and to return
all such documents, material and things to Coty prior to your departure. If you
are ever asked to disclose any Confidential Information, pursuant to legal
process or otherwise, you agree to contact Coty and to seek (to the extent
permitted by law) Coty’s consent prior to such disclosure. These confidentiality
obligations are permanent and do not lapse upon the termination of your
employment with Coty.
RESTRICTIVE COVENANTS
You will be required, as a condition of employment or continued employment, to
execute the attached restrictive covenant agreement, which sets forth a
reciprocal notice period and obligations you may have with respect to
confidentiality, non-competition and non-solicitation.
GOVERNING LAW


This letter will be governed by the laws of Switzerland.  Any and all rights of
any applicable works council or union will be observed, and Coty will comply
with applicable law and works council and collective bargaining agreements
associated with your Coty employment.
ASSIGNMENT
You may not assign any of your rights or obligations under this letter. This
letter will be binding upon and inure to the benefit of Coty’s successors and
assigns. Without limiting the foregoing, to the extent permissible under
applicable law, Coty may assign its rights and delegate its duties hereunder in
whole or in part to any transferee of all or a portion of the assets or business
to which your employment relates.
ENTIRE AGREEMENT
This letter contains the entire understanding of you and Coty with respect to
its subject matter, and supersedes and replaces all prior agreements and
understandings, both written and oral, between you and Coty. You acknowledge and
agree that no representations or promises concerning your employment with Coty
have been made to you except as specifically set forth in this offer letter. Any
amendment to this letter must be made in writing and signed by a duly authorized
officer of Coty. You agree that your obligations and restrictions under this
letter will continue in accordance with its terms, regardless of any change in
your title, position or duties (unless otherwise agreed).






--------------------------------------------------------------------------------





 


We look forward to receiving your acceptance of Coty’s offer by signature below
by January 11th, 2019


We hope you share our excitement during this transformational time. We look
forward to working together in building a true global leader in beauty.


Should you have any questions, please let us know.


With regards,




/s/ Sebastien Froidefond


Sebastien FROIDEFOND
Chief Human Resources Officer






Attachments:
APP Brochure
ELTIP Brochure and Plan Terms
Restrictive Covenant Agreement


Accepted and agreed: Luc Volatier


Sign: /s/ Luc Volatier


Print Name: Luc Volatier


Date: 10th January 2019


















--------------------------------------------------------------------------------







 





